1
2
3
4
5
6
7
8
9                                    UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
     HUGO ESQUEDA,                                        Case No. 2:18-cv-01870-AB (RAOx)
13
                        Plaintiff,                        [PROPOSED] ORDER GRANTING
14                                                        JOINT STIPULATION OF
             v.                                           DISMISSAL OF COMPLAINT
15                                                        WITH PREJUDICE
   ACCESS LIQUOR, INC. d/b/a DNA
16 LIQUOR and DOES 1 through 10,                          Judge: Hon. André Birotte, Jr.
   inclusive,                                             Crtrm.: 7B
17
              Defendants.
18                                                        [Action Filed: March 7, 2018
                                                          Trial Date:    Not set.]
19
20
21
22
23
24
25
26
27
28
                                                      -1-              Case No. 2:18-cv-01870-AB (RAOx)
     SMRH:489580856.1                  [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF
                                                                        COMPLAINT WITH PREJUDICE
1                                            ORDER
2
3            For good cause shown and pursuant to the joint stipulation of the parties, it is
4 hereby ordered that the entire action, including all claims stated herein, be dismissed
5 with prejudice. All parties to bear their own attorney’s fees and costs.
6
7
8
9
     Dated: February 26, 2019                        _______________________________
10                                                   Hon. André Birotte Jr.
                                                     District Judge
11                                                   United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-               Case No. 2:18-cv-01870-AB (RAOx)
     SMRH:489580856.1       ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF COMPLAINT WITH
                                                                                       PREJUDICE
